PER CURIAM:
(En reconsideración)
Resolvemos la moción de reconsideración presentada por el Departamento de Salud en la que se nos solicita que reconsideremos nuestra opinión y sentencia en Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002), la cual invalidó el Reglamento del Departamento de Salud Núm. 89 para Regular el Proceso de Evaluación de Solicitudes para el Otorgamiento de Certificados de Necesidad y Con-veniencia, Reglamento Núm. 5704, Departamento de Es-tado, 20 de octubre de 1997 (en adelante Reglamento Núm. 89).
HH
El 5 de febrero de 2002, mediante opinión del Tribunal, invalidamos el Reglamento Núm. 89 a raíz de los serios defectos de los que adoleció el proceso de reglamentación y por entender que no satisface el mandato de la Ley Núm. 2 de 7 de noviembre de 1975, según enmendada, 24 L.RR.A. see. 334 et seq., y las exigencias del debido proceso de ley y de la doctrina de no delegación por dejar las puertas abier-tas a la arbitrariedad y a los caprichos, y por no proveer guías adecuadas a los solicitantes de certificados de nece-sidad y conveniencia.
Así, advertimos la importancia de que las agencias es-pecifiquen, mediante reglamentación, los criterios esboza-dos de forma muy general en la legislación delegatoria, para así evitar una aplicación arbitraria e injusta, y pro-veer guías adecuadas para que las partes afectadas por las acciones administrativas estén debidamente informadas *78del estado de derecho vigente. Asoc. Fcias. Com. v. Depto. de Salud, supra.
Oportunamente, el Departamento de Salud presentó una moción de reconsideración en la cual defendió la vali-dez del Reglamento Núm. 89 y cuestionó la determinación de aplicar el anterior Reglamento del Departamento de Sa-lud Núm. 56 de 14 de agosto de 1986 (en adelante Regla-mento Núm. 56) a las solicitudes de certificados de necesi-dad que en lo sucesivo se presenten y a aquellas que estén pendientes en el referido departamento. En esencia, argu-mentó que tal curso de acción afectaría sustancialmente la disponibilidad de servicios de salud en la isla.
Igualmente, el Departamento de Salud sostuvo que no permitir que se continúen tramitando bajo el Reglamento Núm. 89 las solicitudes de certificados de necesidad que estén pendientes ante el Departamento de Salud paraliza-ría “la oferta de nuevos servicios de salud en Puerto Rico con consecuencias que tal vez en esta etapa ni siquiera se pueden vislumbrar a cabalidad”. Moción de reconsidera-ción, pág. 18. En vista de ello, nos solicita que reconsidere-mos nuestro dictamen y que dejemos sin efecto la invalida-ción del Reglamento Núm. 89. En su defecto, nos plantea que otorguemos vigencia prospectiva a nuestra decisión, sobre todo para aquellas solicitudes que se encuentran pendientes en el Departamento de Salud y en las cuales se haya celebrado o señalado vista adjudicativa cuando esta decisión advenga final y firme.
A los fines de evaluar la referida moción, le concedimos a los peticionarios (Asociación de Farmaciás de la Comuni-dad et al.) un término para que comparecieran y expresa-ran su posición; en particular sobre el remedio dispuesto en la Parte VI de nuestra opinión en Asoc. Fcias. Com. v. Depto. de Salud, supra, en cuanto a la restitución del Re-glamento Núm. 56 y su aplicación a las nuevas solicitudes de certificados de necesidad y conveniencia, y a las que estén pendientes en el Departamento de Salud.
*79„ En cumplimiento de orden, comparecen los. peticionarios y argumentan que, contrario a lo expuesto por el Departa-mento de Salud, no resulta oneroso utilizar el Reglamento Núm. 56 para las nuevas solicitudes de certificados de ne-cesidad y para las que se encuentran pendientes ante la agencia. Así, arguyen que la restitución del Reglamento Núm. 56 es totalmente adecuada y que servirá para deli-mitar apropiadamente la discreción de la agencia.
Además, señalan que si el Departamento de Salud es-tima que el Reglamento Núm. 56 no satisface las necesida-des del sistema de salud actual, le corresponde enmendarlo de conformidad. Por último, sostienen que los problemas que pueda tener dicha agencia con la invalidación del Re-glamento Núm. 89 son meramente consecuencia de sus ac-tuaciones ilegales, las cuales debe afrontar y corregir sin limitarse a exponer su preferencia por la ilegalidad del sis-tema anterior ante su falta de voluntad y capacidad para cumplir con el remedio provisto por este Tribunal. Resolvemos.
HH HH
En esencia, debemos dilucidar en reconsideración si la invalidación del Reglamento Núm. 89 debe tener un efecto prospectivo con respecto a las solicitudes de certificados de necesidad que estén pendientes en el Departamento de Sa-lud y para las cuales se haya celebrado o señalado vista adjudicativa, cuando esta decisión advenga final y firme, para permitir que éstas puedan continuar tramitándose bajo dicho reglamento. Veamos.
Al determinar si una decisión judicial que interpreta un estatuto de Puerto Rico se aplicará de manera retroactiva, son fundamentales las consideraciones de política pública y orden social. Quiles Rodríguez v. Supte. Policía, 139 D.P.R. 272, 277 (1995). Por ello, hemos utilizado como criterios rectores al momento de declarar la retroac-*80tividad o prospectividad de una norma jurisprudencial, los siguientes: (1) el propósito que persigue la nueva regla a los fines de determinar si su retroactividad lo adelanta; (2) la confianza que se depositó en la antigua norma, y (3) el efecto de la nueva regla en la administración de la justicia. Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483 (1999); Rexach Const. Co., Inc. v. Mun. de Aguadilla, 142 D.P.R. 85 (1996); Quiles Rodríguez v. Supte. Policía, supra; Gorbea Vallés v. Registrador, 131 D.P.R. 10 (1992). Elio no obstante, la última determinación descansará en las consi-deraciones de índole social, a la luz de los hechos y las circunstancias particulares de cada caso. Quiles Rodríguez v. Supte. Policía, supra. A fin de cuentas, el darle sólo efec-tos prospectivos a una decisión, está basado en una actitud de mesura judicial tendente a evitar dislocaciones violen-tas en un sistema económico que se ha estructurado con-fiando en un estado de la jurisprudencia. Rexach Const. Co., Inc. v. Mun. de Aguadilla, supra; Monclova v. Financial Credit Corp., 83 D.P.R. 770, 787 (1961).
A tenor con estos principios estimamos que, por razones de política pública y a la luz de los aludidos criterios, la invalidación del Reglamento Núm. 89 debe tener un efecto prospectivo con respecto a las solicitudes pendientes en el Departamento de Salud para las cuales se haya celebrado o señalado vista adjudicativa, permitiendo así que éstas se puedan continuar tramitando bajo el Reglamento Núm. 89.
La confianza que depositaron las partes en dicho regla-mento, bajo el cual tramitan su caso, y el efecto adverso que tendría para el sistema de salud el requerir que solici-tudes en una etapa tan avanzada de los procedimientos se comiencen a tramitar bajo nuevos parámetros, justifican que el remedio decretado en Asoc. Fcias. Com. v. Depto. de Salud, supra, tenga este efecto prospectivo con respecto a las referidas solicitudes. Igualmente, el propósito que se persigue al invalidar el reglamento queda provisional-mente salvaguardado mediante la utilización de los medios *81profilácticos que más adelante enunciamos para tramitar las solicitudes de certificados de necesidad que se encuen-tren en una etapa tan avanzada.
En fin, a la luz de lo anterior, se accede a lo solicitado por el Departamento de Salud a los únicos efectos de per-mitir que dichas solicitudes pendientes de adjudicación ad-ministrativa (por haberse celebrado o señalado vista adju-dicativa) puedan proseguir bajo los parámetros del Reglamento Núm. 89 siempre y cuando las decisiones ad-judicativas del referido departamento sean detalladas, ra-zonadas y bien fundamentadas, y compatibles con los pa-rámetros establecidos en Asoc. Fcias. Com. v. Depto. de Salud, supra. Además, dicha agencia se asegurará de man-tener un archivo de decisiones sobre este extremo accesi-ble, que el Procurador General nos informa ha sido desa-rrollado, de suerte que los solicitantes y el público en general puedan conocer de los fundamentos y detalles de éstas.
Con respecto a las solicitudes que han sido evaluadas bajo el Reglamento Núm. 89, y aprobadas o denegadas al momento que esta decisión advenga final y firme, y que sean impugnadas o estén siendo revisadas por los tribuna-les, por aún no ser finales y firmes,(1) serán revisadas de manera consecuente con lo establecido en Asoc. Fcias. Com. v. Depto. de Salud, supra. De esta forma, el Tribunal de Circuito de Apelaciones ha de asegurar que las decisio-nes adjudicativas del Departamento de Salud, que han sido impugnadas y tenga ante su consideración, sean deta-lladas, razonadas y bien fundamentadas. Además, el refe-rido foro examinará si dichas decisiones son compatibles entre sí y con los criterios generales que establece la Ley Núm. 2, supra. De este modo, el tribunal apelativo podrá constatar que estas decisiones no hayan sido arbitrarias o caprichosas, y retiene autoridad para devolver al Departa-mento de Salud aquellos casos que por su falta de funda-*82mentos requieran de una decisión administrativa deta-llada y razonada a la luz de lo resuelto en Asoc. Fcias. Com. v. Depto. de Salud, supra.
Por último, el Departamento de Salud deberá evaluar bajo los parámetros establecidos en el Reglamento Núm. 56 todas las solicitudes de Certificados de Necesidad y Conveniencia que sean sometidas desde que esta decisión advenga final y firme. Igualmente, aplicará el Reglamento Núm. 56 para todas aquellas solicitudes que se encuentren pendientes ante dicha agencia y para las cuales aún no se haya celebrado o señalado vista adjudicativa cuando esta decisión advenga final y firme. Por supuesto, si el Depar-tamento estima que dicho reglamento no está a tono con las exigencias del sistema de salud actual, le compete en-mendarlo o aprobar un nuevo reglamento, valiéndose de aquellos procedimientos expeditos que la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico provee para estos casos.(2) De la misma forma, también queda dentro de su marco de dis-creción el procurar la intervención legislativa para formu-lar expeditamente un reglamento que cumpla con los pará-metros esbozados en Asoc. Fcias. Com. v. Depto. de Salud, supra.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rivera Pérez emitió una opinión disidente. El Juez Asociado Señor Fuster Berlingeri no intervino.
*83— O —

(1) Por supuesto, las decisiones del Departamento de Salud que hayan advenido finales y firmes no se alteran por nuestro dictamen y continuarán teniendo validez plena.


(2) Véase la Sec. 2.13 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2133), sobre reglamentos de emergencia.